PER CURIAM.
Ms. Thomas appeals her grand theft convictions, which we affirm without discussion. She also challenges a special condition of her probation that was entered without oral pronouncement, is not statutorily mandated, and does not appear to be related to Ms. Thomas’s offenses. Accordingly, we strike the special condition of probation prohibiting Ms. Thomas from using intoxicants and visiting places where intoxicants, drugs, or other dangerous substances are unlawfully sold, dispensed or used. Tillman v. State, 592 So.2d 767 (Fla. 2d DCA 1992).
Affirmed as modified.
DANAHY, A.C.J., and CAMPBELL and ALTENBERND, JJ., concur.